Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-16 are currently pending.

Priority
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 62/924,331, filed on O.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2020 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites the language “is does not” in line 2. It appears this should read “does not”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the structural segments” in lines 1-2. However, this limitation lacks antecedent basis. For examination purposes, “the structural segments” has been construed as “a plurality of structural segments”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (US 8033521 B2).
Regarding claim 1, Khan teaches (Fig. 1-10): An adapter frame (20) for attaching a transport refrigeration unit (11) to a railway car (10) (Fig. 1), the adapter frame (20) comprising: a window (annotated Fig. 2 below) and a supporting section (annotated Fig. 2 below), the window having a rectangular shape (annotated Fig. 2 below), the supporting section extending from an edge of the window (annotated Fig. 2 below) and comprising two or more truss members (annotated Fig. 2 below) spanning from an edge of the window to a corresponding edge of the supporting section (annotated Fig. 2 below), wherein the adapter frame (20) is configured for installation between the TRU (11) and the railway car (10) such that a distal end of a protruding evaporator section of the TRU protrudes into the window (col. 1, lines 17-18).
Regarding claim 2, Khan teaches the elements of claim 1, as stated above. Khan further teaches: when installed the distal end (evaporator) of the TRU extends past an interior surface of the railway car wall (col. 1, lines 17-20). 
Regarding claim 5, Khan teaches the elements of claim 1, as stated above. Khan further teaches (Fig. 1-2): a plurality of fastening features (L-brackets 63, 64, 66, 67) disposed on a surface of the adapter frame (20) (Fig. 2; col. 3, lines 27-33).
Regarding claim 6, Khan teaches the elements of claim 5, as stated above. Khan further teaches (Fig. 1-2): the fastening features (L-brackets 63, 64, 66, 67 and tabs 68, 69, 71, 72 and 73) comprise a combination of a threaded stud, a captured nut, a slot or opening for accepting a bolt, a weld stud, a flange, a tab, or a combination comprising at least one of the foregoing (Fig. 1-2).
Regarding claim 7, Khan teaches the elements of claim 1, as stated above. Khan further teaches (Fig. 2 and 7): a corner support (diagonal member 65) fastened to a surface of the adapter frame (20)(Fig. 7), the corner support (65) extending diagonally between two adjacent structural segments (52, 54) forming a corner (Fig. 2 and 7). 
Regarding claim 8, Khan teaches the elements of claim 7, as stated above. Khan further teaches (Fig. 1-2): the supporting section (annotated Fig. 2 below) has a quadrilateral shape where a width dimension is larger than a height dimension (Fig. 2) and the corner support (65) extends along a TRU side surface of the adapter frame (20), adjacent to a corner of the quadrilateral shape (Fig. 1-2), from one side to an adjacent side of the supporting section (annotated Fig. 2 below). 
Regarding claim 9, Khan teaches the elements of claim 1, as stated above. Khan further teaches (Fig. 1-2): a plurality of structural segments (52, 57, 58) comprise quadrilateral cross-sectional shape (Fig. 2).
Regarding claim 12, Khan teaches the elements of claim 1, as stated above. Khan further teaches (Fig. 1-2): the window (annotated Fig. 2 below) aligns with an opening in a wall (12) of the railway car (Fig. 1; col. 1, lines 17-18).
Regarding claim 13, Khan teaches (Fig. 1-10): A method of installing a TRU (11) onto a railway car (10) comprising: attaching an adapter frame (20) onto the TRU (11) using a plurality of fastening features (L-brackets 63, 64, 66, 67 and tabs 68, 69, 71, 72 and 73) disposed along a surface of the adapter frame (20) to form a combined adapter frame and TRU (Fig. 1), and attaching the combined adapter frame and TRU onto a railway car (10) using a plurality of fastening features (Fig. 1) disposed along an opposing surface of the adapter frame thereby securing the TRU, adapter frame and railway car together (col. 1, lines 25-26).  
Regarding claim 15, Khan teaches (Fig. 1-10): A method of installing a TRU (11) onto a railway car (10) comprising: attaching an adapter frame (20) onto the railway car (10) using a plurality of fastening features (L-brackets 63, 64, 66, 67 and tabs 68, 69, 71, 72 and 73; Fig. 1) disposed along a surface of the adapter frame (20) to form a combined adapter frame and railway car (Fig. 1), and attaching the TRU (11) onto the combined adapter frame and railway car using a plurality of fastening features (col. 5, lines 33-36) disposed along an opposing surface of the adapter frame thereby securing the TRU, adapter frame and railway car together (col. 1, lines 25-26). 

    PNG
    media_image1.png
    681
    578
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 8033521 B2), in view of Anderson et al. (US 4736597 A).
Regarding claim 3, Khan teaches the elements of claim 1, as stated above. Khan teaches a distal end (evaporator) of the TRU, but does not explicitly teach that the distal end of the TRU is flush with an interior surface of the railway car wall.
However, Anderson teaches (Fig. 1 and 3): when installed the distal end (76) of the TRU (10) is flush with an interior surface (inner surface 80) of the railway car wall (14). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Khan to arrange a distal end of the TRU to be flush with an interior surface of the railway car wall, as taught by Anderson, to allow extra internal storage area in the trailer for storing goods. Further, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 4, Khan teaches the elements of claim 1, as stated above. Khan teaches a distal end (evaporator) of the TRU, but does not explicitly teach that the distal end does not extend past an interior surface of the railway car wall.
However, Anderson teaches (Fig. 1 and 3): when installed the distal end (76) of the TRU (10) does not extend past an interior surface (inner surface 80) of the railway car wall (14). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Khan to arrange a distal end of the TRU such that the distal end does not extend past an interior surface of the railway car wall, as taught by Anderson, to allow extra internal storage area in the trailer for storing goods. Further, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 8033521 B2). 
Regarding claim 10, Khan teaches the elements of claim 1, as stated above. Khan further teaches (Fig. 1-2): a window, but does not teach that the window comprises a width of 40 inches to 60 inches, a height of 8 inches to 20 inches. 
However, it would have been obvious matter of design choice to size the window to comprise a width of 40 inches to 60 inches, and a height of 8 inches to 20 inches, since such a modification of the dimensions involves only routine skill in the art.  A change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v. TEC Syst., 220 USPQ 777 (Fed. Cir. 1984). 
Claims 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 8033521 B2), in view of Duffy et al. (US 20160280043 A1). 
Regarding claim 11, Khan teaches the elements of claim 1, as stated above. Khan further teaches (Fig. 1-2): a window, but does not teach that the window comprises a width of 60 inches to 80 inches, a height of 40 inches to 60 inches. 
However, Duffy teaches (Fig. 1 and 3): a window (evaporator cutout 145) comprises a width of 60 inches to 80 inches (72.8 inches), a height of 40 inches to 60 inches (52 inches) (para. 0053, lines 16-18). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Khan to size the window to have a width of 60 inches to 80 inches, and a height of 40 inches to 60 inches, as taught by Duffy, to properly fit and seal the distal end of the TRU within the window. Further, such a modification of the dimensions involves only routine skill in the art.  A change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v. TEC Syst., 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 14, Khan teaches the elements of claim 13, as stated above. Khan does not explicitly teach sealing a gap between the TRU and a railway car wall. 
However, Duffy further teaches (Fig. 3): teach sealing a gap (with a gasket 147) between the TRU and a railway car wall (Fig. 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Khan to seal the gap between the TRU and the railway car wall, as taught by Duffy, to insulate the refrigerated trailer container against cool air leakage.
Regarding claim 16, Khan teaches the elements of claim 15, as stated above. Khan does not explicitly teach sealing a gap between the TRU and a railway car wall. 
However, Duffy further teaches (Fig. 3): teach sealing a gap (with a gasket 147) between the TRU and a railway car wall (Fig. 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Khan to seal the gap between the TRU and the railway car wall, as taught by Duffy, to insulate the refrigerated trailer container against cool air leakage.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-4182134-A: Teaches A component and structural arrangement of a transport refrigeration unit for the front wall of a trailer and which utilizes a generally planar frame attached to the front wall to provide a support arrangement in which the load of the components is transferred back to the planar frame; the front cover means 14 is secured at strategic locations to the planar frame on both sides as at 106 to the base 108 at points such as 110 and through the generally open top to the forward ends of the upper beams 84 and at brackets attached to 22; stiffeners at the edges. 
US-9228772-B1: Teaches FIGS. 38 and 39 show the fixing joint 37 for joining the condenser module and evaporator module; The fixing joint 37 has a frame 123 with forward flanges 125 mounting welded bolts 124 for receiving nuts to attach the condenser module; The frame 123 is welded or bolted inside the opening 126 in the front wall 41 of container 43.
EP-0058821-A2: Teaches an adapter frame (20) for attaching a transport refrigeration unit (10)(TRU) to a railway car (12), the adapter frame comprising: a window (40) and a supporting section (36), the window (40) having a rectangular shape, the supporting section (36) extending from an edge of the window (40) and comprising two or more truss members (Figures 3 and 6) spanning from an edge of the window to a corresponding edge of the supporting section, wherein the adapter frame (20) is configured for installation between the TRU (10) and the railway car (12) such that a distal end (134, 136, 150, 156) of a protruding evaporator section (22) of the TRU protrudes into the window (40).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617